DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (hereinafter Anderson), U.S. Publication No. 2017/0115989 A1, in view of Lichtenau et al (hereinafter Lichtenau), U.S. Publication No. 2020/0264877 A1.
Referring to claims 1, 9, and 16, taking claim 1 as exemplary, Anderson discloses a processor comprising: 
an instruction fetch unit [fig. 1, element 111] configured to receive an instruction [fig. 1, element 11 receiving instruction from instruction cache 121; paragraph 37]; and 
a datapath [fig. 1, element 116] coupled to the instruction fetch unit that includes: 
a global register file [paragraph 49, Vector datapath side B 116 includes global scalar register file 231] that includes a source register configured to store a first vector that includes a set of elements [paragraph 55, “The two operands are each recalled from an instruction specified register in either global vector register file 231”] and a destination register [paragraph 55, “The result may be written into an instruction specified register of global vector register file 231”]; and 
a set of functional units coupled to the global register file [paragraph 65, fig. 2, “All vector datapath side B 116 functional units (L2 unit 241, S2 unit 242, M3 unit 243, N2 unit 244, C unit 245 and P unit 246) can read or write to global scalar register file 231”] that includes a first functional unit paragraph 65, “functional units (L2 unit 241, S2 unit 242, M3 unit 243, N2 unit 244, C unit 245 and P unit 246)”], wherein: 
the instruction specifies the first functional unit from among the set of functional units [paragraph 38, “Instruction dispatch unit 112 directs each instruction to its target functional unit. The functional unit assigned to an instruction is completely specified by the instruction produced by a compiler”]; and 
the first functional unit is configured to, based on the instruction: 
receive the first vector from the source register [paragraphs 69, 155, “During each operational cycle one 64-bit data word can be recalled from global scalar register file A 211 for use as an operand by one or more functional units of vector datapath side B 116”; “The two operands are each recalled from an instruction specified register in either global vector register file 231”].
	Anderson does not explicitly disclose a vector reverse instruction; 
reverse an order of the set of elements of the first vector to produce a second vector; and 
cause the second vector to be stored in the destination register.
	However, Lichtenau discloses a vector reverse instruction [paragraph 70, “Another instruction to load and reverse data is the Vector Load Elements Reversed (VLER) instruction”]; 
reverse an order of the set of elements of the first vector to produce a second vector [paragraphs 70, 74, “In execution of the Vector Load Elements Reversed instruction, in one example, the second operand (e.g., 16-byte second operand located using, for instance, the second operand address generated using the X2, B2 and D2 fields) is loaded into the first operand location (e.g., the vector register specified using the V1 and RXB fields). The order of the elements is reversed when loading into the vector register”; the reversed elements loaded into the vector register equivalent to the claimed second vector]; and 
cause the second vector to be stored in the destination register [paragraph 70, “Another instruction to load and reverse data is the Vector Load Elements Reversed (VLER) instruction, an example of which is described with reference to FIG. 4A. This instruction loads elements of data from memory (or other source location) to another location (e.g., a register or other location) and reverses the elements being loaded”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lichtenau in the invention of Anderson, to implement a vector reverse instruction; reverse an order of the set of elements of the first vector to produce a second vector; and cause the second vector to be stored in the destination register, in order to reduce execution time, improve performance, and reduce complexity of the architecture [Lichtenau, paragraph 6].
	Referring to claim 2, the modified Anderson discloses the processor of claim 1, wherein: the instruction fetch unit is configured to receive a second instruction; and 
the vector reverse instruction specifies whether the processor is permitted to execute the vector reverse instruction and the second instruction in parallel [Anderson, paragraph 76, “The execution of the individual instructions is partially controlled by a p bit in each instruction. This p bit is preferably bit 0 of the 32-bit wide slot. The p bit determines whether an instruction executes in parallel with a next instruction”].
Referring to claims 3 and 11, taking claim 3 as exemplary, the modified Anderson discloses the processor of claim 1, wherein:
the datapath is a first datapath [Anderson, fig. 1, element 116];
the processor further comprises a second datapath [Anderson, fig. 1, element 115]; and
the vector reverse instruction specifies the first datapath to perform the vector reverse instruction [Anderson, paragraph 38, “Instruction dispatch unit 112 directs each instruction to its target functional unit. The functional unit assigned to an instruction is completely specified by the instruction produced by a compiler”; Lichtenau, paragraph 70].
Referring to claims 4, 12, and 20, taking claim 4 as exemplary, the modified Anderson discloses the processor of claim 1, wherein the vector reverse instruction specifies a size of each element of the set of elements [Anderson, paragraph 108, The Data Size may be 8 bits (byte B), 16 bits (half-word H), 32 bits (word W) or 64 bits (double word D); Lichtenau, paragraph 70, vector reverse instruction].
Referring to claims 5 and 13, taking claim 5 as exemplary, the modified Anderson discloses the processor of claim 4, wherein the vector reverse instruction specifies the size of each element of the set of elements from among a byte, a half-word, a word, and a double word [Anderson, paragraph 108, The Data Size may be 8 bits (byte B), 16 bits (half-word H), 32 bits (word W) or 64 bits (double word D); Lichtenau, paragraph 70, vector reverse instruction].
Referring to claims 6 and 14, taking claim 6 as exemplary, the modified Anderson discloses the processor of claim 1, wherein the vector reverse instruction specifies the source register and the destination register within the global register file [Anderson, paragraph 55, “The two operands are each recalled from an instruction specified register in either global vector register file 231”; “The result may be written into an instruction specified register of global vector register file 231”].
Referring to claim 7, the modified Anderson discloses the processor of claim 1 further comprising an instruction decoder coupled between the instruction fetch unit and the datapath [Anderson, fig. 1, element 113] and configured to cause the first functional unit to receive the first vector [Anderson, paragraph 40, Instruction decode unit 113 decodes each instruction in a current execute packet. Decoding includes identification of the functional unit performing the instruction, identification of registers used to supply data for the corresponding data processing operation from among possible register files], reverse the order of the set of elements to produce the second vector [Anderson, paragraph 40, “The result of this decoding is signals for control of the target functional unit to perform the data processing operation specified by the corresponding instruction on the specified data”; Lichtenau, paragraph 70, executing vector reverse instruction], and store the second vector [Anderson, paragraph 40, Instruction decode unit 113 decodes each instruction in a current execute packet. Decoding includes…identification of the register destination of the results of the corresponding data processing operation].
Referring to claims 8 and 15, taking claim 8 as exemplary, the modified Anderson discloses the processor of claim 1 further comprising: 
a processor core [Anderson, fig. 1, element 110] that includes the instruction fetch unit and the datapath; 
a level one cache [Anderson, fig. 1, element 123] coupled to the processor core; 
a level two cache [fig. 1, element 130] coupled to the level one cache; and 
a streaming engine [fig. 1, element 125] coupled between the level two cache and the processor core in parallel with the level one cache [fig. 1, see 125 in parallel with 123, where both 125 and 123 are between L2 cache 130 and core 110], wherein the streaming engine is configured to retrieve the first vector from the level two cache and provide the first vector to the processor core for storing in the source register [Anderson, paragraphs 44, 47, Streaming engine 125 supplies two data streams from predetermined addresses typically cached in level two combined cache 130 to register files of vector datapath side B. This provides controlled data movement from memory (as cached in level two combined cache 130) directly to register files; Level two combined cache 130 supplies data of a first data stream to streaming engine 125 via bus 146. Bus 146 is preferably a 512-bit bus. Streaming engine 125 supplies data of this first data stream to register files of vector datapath side B 116 via bus 147].
Referring to claim 10, the modified Anderson discloses the processor of claim 9 further comprising a set of functional units coupled to the register file that includes the functional unit [Anderson, paragraph 65, fig. 2, “All vector datapath side B 116 functional units (L2 unit 241, S2 unit 242, M3 unit 243, N2 unit 244, C unit 245 and P unit 246) can read or write to global scalar register file 231”], wherein the vector reverse instruction specifies the functional unit from among the set of functional units [Anderson, paragraph 38, “Instruction dispatch unit 112 directs each instruction to its target functional unit. The functional unit assigned to an instruction is completely specified by the instruction produced by a compiler”; Lichtenau paragraphs 70, 74, “In execution of the Vector Load Elements Reversed instruction].
Referring to claim 17, the modified Anderson discloses the method of claim 16 further comprising:
receiving a second instruction, wherein the vector reverse instruction specifies whether to perform the vector reverse instruction and the second instruction in parallel [Anderson, paragraph 76, “The execution of the individual instructions is partially controlled by a p bit in each instruction. This p bit is preferably bit 0 of the 32-bit wide slot. The p bit determines whether an instruction executes in parallel with a next instruction”]; and 
determining whether to perform the vector reverse instruction and the second instruction in parallel based on the vector reverse instruction [Anderson, paragraph 76, The p bit determines whether an instruction executes in parallel with a next instruction].
Referring to claim 18, the modified Anderson discloses the method of claim 16, wherein the vector reverse instruction specifies a datapath that includes the functional unit [Anderson, paragraph 38, “Instruction dispatch unit 112 directs each instruction to its target functional unit. The functional unit assigned to an instruction is completely specified by the instruction produced by a compiler”; Lichtenau, paragraph 70].
Referring to claim 19, the modified Anderson discloses the method of claim 18, wherein the datapath further includes the register file [Anderson, fig. 2, element 116 containing register file 231].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181